Exhibit 21.1 Subsidiaries of the Registrant Subsidiary Stateorotherjurisdictionof incorporationororganization CSL Capital, LLC* Delaware Uniti Holdings GP LLC* Delaware Uniti Holdings LP* Delaware Contact Network, LLC Alabama CSL Alabama System, LLC Delaware CSL Arkansas System, LLC Delaware CSL Florida System, LLC Delaware CSL Georgia Realty, LLC Delaware CSL Georgia System, LLC Delaware CSL Iowa System, LLC Delaware CSL Kentucky System, LLC Delaware CSL Mississippi System, LLC Delaware CSL Missouri System, LLC Delaware CSL National, LP Delaware CSL National GP, LLC Delaware CSL New Mexico System, LLC Delaware CSL North Carolina Realty, LP Delaware CSL North Carolina Realty GP, LLC Delaware CSL North Carolina System, LP Delaware CSL Ohio System, LLC Delaware CSL Oklahoma System, LLC Delaware CSL Realty, LLC Delaware CSL Tennessee Realty, LLC Delaware CSL Tennessee Realty Partner, LLC Delaware CSL Texas System, LLC Delaware InLine Services, LLC Delaware Network Management Holdings, Ltd C Cayman Islands Network Mgmt. Services, S.A. Nicaragua NMS Delaware Subsidiary, LLC Delaware NMS NewCo 1, LLC Delaware NMS NewCo 2, LLC Delaware NMS Towers De Colombia SAS Colombia NMS Towers de Mexico, S. De R.L. de C.V. Meq Mexico PEG Bandwidth DC, LLC De Delaware PEG Bandwidth DE, LLC Delaware PEG Bandwidth IA, LLC Delaware PEG Bandwidth IL, LLC Delaware PEG Bandwidth LA, LLC Delaware PEG Bandwidth MA, LLC Delaware PEG Bandwidth MD, LLC Delaware PEG Bandwidth MS, LLC Delaware PEG Bandwidth NJ, LLC Delaware PEG Bandwidth NY, LLC Delaware PEG Bandwidth PA, LLC Delaware PEG Bandwidth Services, LLC Delaware PEG Bandwidth TX, LLC Delaware PEG Bandwidth VA, LLC Delaware Summit Wireless Infrastructure de México, S. de R.L. de C.V. Mexico Summit Wireless Infrastructure Servicios, S. de R.L. de C.V. Mexico Talk America Services, LLC Delaware Tower Cloud, Inc. Delaware Uniti Dark Fiber LLC Delaware Uniti Fiber Holdings Inc. Delaware Uniti Fiber Holdings-TC LLC Delaware Uniti Fiber LLC Delaware Uniti LATAM GP LLC Delaware Uniti LATAM LP Delaware Uniti Leasing LLC Delaware Uniti QRS Holdings GP LLC Delaware Uniti QRS Holdings LP Delaware Uniti Towers LLC Delaware Uniti Towers NMS Holdings LLC Delaware Uniti Towers – NMS Investor LLC Delaware Uniti Wireless Holdings LLC Delaware Uniti Wireless Infrastructure LLC Delaware Yacht Merger Sub, L.L.C. Louisiana *CSL Capital, LLC, Uniti Holdings GP LLC and Uniti Holdings LP are direct, wholly-owned subsidiaries of Uniti Group Inc. The remaining subsidiaries are direct or indirect, wholly-owned subsidiaries of CSL Capital, LLC, Uniti Holdings GP LLC or Uniti Holdings LP.
